PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/436,756
Filing Date: 10 Jun 2019
Appellant(s): Liang et al.



__________________
Sean J. Bellah
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 


Claims 13-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khazeni et al. (US Patent Publication No. 2018/0239493; hereinafter Khazeni).
With reference to claim 13, Khazeni discloses a method for controlling operation of an electronic device (160) (see paragraph 30) implemented with a display pixel layer and a touch sense layer (see paragraph 36), comprising:
	determining, using a controller (110, see paragraph 32; Fig. 3A), a first noise metric indicative of display-to-touch noise resulting during active periods of the display pixel layer based at least in part on a first touch image determined during a first active period by the touch sense layer (in teaching amplitude of noise in which the parking frequencies (B1-3) coincide with display data; see paragraphs 66, 74; Figs. 6-7);
	determining, using the controller (110), a second noise metric indicative of display-to-touch noise resulting during blanking periods of the display pixel layer based at least in part on a second touch image determined during a first blanking period by the touch sense layer (in teaching amplitude of noise in which the parking frequencies (B1-3) do not coincide with display data; see paragraphs 66, 74; Figs. 6-7); and


With reference to claim 14, Khazeni discloses all that is required as explained above with reference to claim 13, and further discloses 
updating (in teaching that the method for operation of the touch and display processes are carried out sequentially on digital line data to be displayed; (see paragraph 66), thereby teaching the analysis to be carried out for each frame of display data), using the controller (110), the first noise metric based at least in part on the third touch image in response to the third touch image being determined during the second active period (in teaching amplitude of noise in which the parking frequencies (B1-3) coincide with display data; see paragraphs 66, 74; Figs. 6-7); 
updating (in teaching that the method for operation of the touch and display processes are carried out sequentially on digital line data to be 
instructing, using the controller, the touch sense layer to generate a fifth touch image during a third active period used to write a second display image after the display image in response to the first noise metric being greater than the noise threshold and the second noise metric not being greater than the noise threshold (in teaching if the noise is below the threshold frequency the device can continue at the current active touch sensing frequency, if the noise is above the threshold, the controller switches the touch sensing frequency to avoid the incoming display data noise; see paragraphs 66, 74; Figs. 6-7).

	With reference to claim 17, Khazeni discloses a tangible, non-transitory, computer-readable medium that stores instructions executable by one or more processors of an electronic device (see paragraph 30), wherein the instructions comprise instructions to:
	instruct, using the one or more processors, the electronic device to determine a first noise metric indicative of display-to-touch noise resulting during active periods of a display pixel layer based at least in part on a first 
instruct, using the one or more processors, the electronic device to determine a second noise metric indicative of display-to-touch noise resulting during blanking periods of the display pixel layer based at least in part on a second touch image determined during a first blanking period by the touch sense layer (in teaching amplitude of noise in which the parking frequencies (B1-3) do not coincide with display data; see paragraphs 66, 74; Figs. 6-7); and
	instruct, using the one or more processors, the touch sense layer to not generate a third touch image during a second active period used to write a display image in response to the first noise metric being greater than a noise threshold and the second noise metric not being greater than the noise threshold (in teaching if the noise is below the threshold frequency the device can continue at the current active touch sensing frequency, if the noise is above the threshold, the controller switches the touch sensing frequency to avoid the incoming display data noise; see paragraphs 66, 74; Figs. 6-7).

With reference to claim 18, Khazeni discloses all that is required as explained above with reference to claim 17, and further discloses wherein:

the second touch image is determined based at least in part on electromagnetic interaction with the plurality of touch sense pixels of the touch sense layer during a second touch scan period that overlaps with the first blanking period (touch image received when touch frequency does not overlap with the image display period; see paragraph 66; Figs. 5-6).

With reference to claim 19, Khazeni discloses all that is required as explained above with reference to claim 17, and further discloses that the electronic device comprise instructions to: 
instruct, using the one or more processors, the electronic device to update (in teaching that the method for operation of the touch and display processes are carried out sequentially on digital line data to be displayed (see paragraph 66), thereby teaching the analysis to be carried out for each frame of display data) the first noise metric based at least in part on the third touch image in response to the third touch image being determined during the second active period (in teaching amplitude of noise in which the 
instruct, using the one or more processors, the electronic device to update (in teaching that the method for operation of the touch and display processes are carried out sequentially on digital line data to be displayed; see paragraph 66) the second noise metric based at least in part on a fourth touch image determined during a second blanking period (in teaching amplitude of noise in which the parking frequencies (B1-3) do not coincide with display data; see paragraphs 66, 74; Figs. 6-7); and 
instruct, using the one or more processors, the electronic device to update the touch sense layer to generate a fifth touch image during a third active period used to write a second display image after the display image in response to the first noise metric being greater than the noise threshold and the second noise metric not being greater than the noise threshold (in teaching if the noise is below the threshold frequency the device can continue at the current active touch sensing frequency, if the noise is above the threshold, the controller switches the touch sensing frequency to avoid the incoming display data noise; see paragraphs 66, 74; Figs. 6-7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US Patent Publication No. 2015/0355762; hereinafter Tripathi) in view of Khazeni.
With reference to claim 1, Tripathi discloses an electronic device (see paragraph 30; Fig. 1) comprising:
	a display pixel layer comprising a plurality of display pixels (in teaching display device (120) including pixels for receiving color signals; see paragraphs 34-35; Fig. 1), wherein the display pixel layer is configured to:
write a first display image during a first active period (vertical active period; see Fig. 6) by controlling electrical energy stored in each 
continue presenting the first display image during a first blanking period directly after the first active period (in teaching continuing to supply synchronization and data enable signals are driven to the display interface (230) to drive dummy pixels; see paragraphs 48-49);
a touch sense layer comprising a plurality of touch sense pixels (in teaching touch sensor circuitry (140) and logic for sensing touch events on a display (120) and conveying information regarding detected touch events within a touch-sensitive area of a touch sensor overlaid on the screen of display (120) see paragraph 36; Fig. 1), wherein the touch sense layer is configured to:
generate a first touch image based at least in part on electromagnetic interaction with the plurality of touch sense pixels during a first touch scan period that overlaps with the first active period (in teaching touch scanning in a non in-cell touch type display during the vertical active period for display; see paragraph 78. Fig. 6); and 
generate a second touch image based at least in part on at least

a controller (116) communicatively coupled to the display pixel layer and the touch sense layer (see paragraphs 35-36; Fig. 1).
	The disclosure of Tripathi teaches all of the features as explained above, and in disclosing a touch display device and controller capable of preforming display operations simultaneously with touch operations, the device inherently generates a display-to-touch noise during active periods of the display layer based at least in part on a first touch image determined during the active period, as well as a display-to-touch noise during blanking periods of the display layer based on second touch image determined during the blacking period, in which the noise metric associated with the active period will be higher than a noise metric associated with the blanking period due to the additional parasitic capacitance and other noise factors generated when performing both operations simultaneously.  In order to reduce the display-to-touch noise, Tripathi teaches the usage of mid-porch blanking periods during the active periods in order to provide quality display and accurate touch detection, however fails to disclose instructing the touch 
	Khazeni discloses a touch display device wherein the controller (110) is capable of simultaneous touch and display driving (see paragraph 66; Fig. 3A, 4), wherein the controller determines a first noise metric indicative of display-to-touch noise resulting during active periods of the display pixel layer based at least in part on the first touch image determined during the first active period (in teaching amplitude of noise in which the parking frequencies (B1-3) coincide with display data; see paragraphs 66, 74; Figs. 6-7); determine a second noise metric indicative of display-to-touch noise resulting during blanking periods of the display pixel layer based at least in part on the second touch image determined during the first blanking period (in teaching amplitude of noise in which the parking frequencies (B1-3) do not coincide with display data; see paragraphs 66, 74; Figs. 6-7); and instruct the touch sensor sense layer to not generate a third touch image during a second active period used to write a second display image after the first display image in response to the first noise metric being greater than a noise threshold and the second noise metric not being greater than the noise threshold (in teaching if the noise is below the threshold frequency the device can continue at the current active touch sensing frequency, if the noise is above the threshold, the controller switches the touch sensing 
	Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a controller for determining the first and second noise metric during active and blanking periods of display data to thereby adjust the touch scanning frequency similar to that which is taught by Khazeni to be carried out in a device which allows for simultaneous display and touch driving similar to that which is taught by the combination of Tripathi and Lin to thereby provide techniques for avoiding noisy touch sensing frequencies in a system that simultaneously drives touch and display (see Khazeni; paragraph 17).

With reference to claim 2, Tripathi and Khazeni disclose all that is required as explained above with reference to claim 1, and while Tripathi disclose all that is required as explained above including generating the third touch image during the second active period based on interaction with the plurality of touch sense pixels during a third touch scan period that overlaps with the second active period (see Fig. 6), there fails to be disclosure of the noise metric as recited.
Khazeni further discloses wherein the controller is programmed to instruct the touch sensor sense layer to generate the third touch image during the second active period (in teaching that the method for operation of 
	Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a controller for determining the first and second noise metric during active and blanking periods of display data to thereby adjust the touch scanning frequency similar to that which is taught by Khazeni to be carried out in a device which allows for simultaneous display and touch driving similar to that which is taught by the combination of Tripathi and Lin to thereby provide techniques for avoiding noisy touch sensing frequencies in a system that simultaneously drives touch and display (see Khazeni; paragraph 17).

	With reference to claim 3, Tripathi and Khazeni discloses all that is required as explained above with reference to claim 1, wherein Tripathi further discloses that the display pixel layer is configured to: write the second display image during the second active period (second vertical active period of second frame; see Fig. 6) by controlling electrical energy stored in each of the plurality of display pixels based at least in part on second display image data corresponding with the second display image (in teaching the vertical active period is when the display driving circuitry (145) is actively driving pixels to display (120); see paragraph 37); and continue presenting the second display image during a second blanking period directly after the second active period (in teaching continuing to supply synchronization and data enable signals are driven to the display interface (230) to drive dummy pixels; see paragraphs 48-49); and the touch sense layer is configured to:
generate the third touch image based at least in part on electromagnetic
interaction with the plurality of touch sense pixels during a third touch scan period that overlaps with the second active period (in teaching touch scanning in a non in-cell touch type display during the vertical active period for display of the second frame; see paragraph 78. Fig. 6); and generate a fourth touch image based at least in part on at least in part on electromagnetic interaction with the plurality of touch sense pixels during a fourth touch scan period that overlaps with the second blanking period (in 

With reference to claim 4, Tripathi and Khazeni discloses all that is required as explained above with reference to claim 3, and while Tripathi discloses all that is required as explained above, fails to disclose the noise metric as recited.
Khazeni further discloses updating (in teaching that the method for operation of the touch and display processes are carried out sequentially on digital line data to be displayed; (see paragraph 66), thereby teaching the analysis to be carried out for each frame of display data), using the controller (110), the first noise metric based at least in part on the third touch image in response to the third touch image being determined during the second active period (in teaching amplitude of noise in which the parking frequencies (B1-3) coincide with display data; see paragraphs 66, 74; Figs. 6-7); updating (in teaching that the method for operation of the touch and display processes are carried out sequentially on digital line data to be displayed; see paragraph 66), using the controller, the second noise metric based at least in part on a fourth touch image determined during a second blanking period (in teaching amplitude of noise in which the parking frequencies (B1-3) do not coincide with display data; see paragraphs 66, 74; Figs. 6-7); and instructing, using the controller, the touch sense layer to 
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a controller for determining the first and second noise metric during active and blanking periods of display data to thereby adjust the touch scanning frequency similar to that which is taught by Khazeni to be carried out in a device which allows for simultaneous display and touch driving similar to that which is taught by the combination of Tripathi and Lin to thereby provide techniques for avoiding noisy touch sensing frequencies in a system that simultaneously drives touch and display (see Khazeni; paragraph 17).

With reference to claim 5, Tripathi and Khazeni discloses all that is required as explained above with reference to claim 1, and while Tripathi discloses all that is required as explained above and further discloses the controller is programmed to instruct the touch sense layer to generate the 
Khazeni further discloses that the controller is programmed to instruct the touch sensor sense layer to generate the third touch image during the second active period used to write the second display image in response to the first noise metric being greater than the noise threshold (see paragraph 82; step 640; Fig. 7).
	Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a controller for determining the first and second noise metric during active and blanking periods of display data to thereby adjust the touch scanning frequency similar to that which is taught by Khazeni to be carried out in a device which allows for simultaneous display and touch driving similar to that which is taught by the combination of Tripathi and Lin to thereby provide techniques for avoiding noisy touch sensing frequencies in a system that simultaneously drives touch and display (see Khazeni; paragraph 17).

	With reference to claim 6, Tripathi and Khazeni discloses all that is required as explained above with reference to claim 1, wherein Tripathi further discloses wherein the display pixel layer is configured to produce parasitic capacitance that affects accuracy, precision, or both of touch 

With reference to claim 10, Tripathi and Khazeni discloses all that is required as explained above with reference to claim 1, wherein Tripathi further discloses wherein the electronic display comprises the display pixel layer and the touch sense layer disposed over the display pixel layer (see paragraph 36; Fig. 1).

With reference to claim 11, Tripathi and Khazeni discloses all that is required as explained above with reference to claim 1, wherein Tripathi further discloses wherein the controller comprises a timing controller implemented in an electronic display (see paragraph 35; Fig. 2).

With reference to claim 12, Tripathi and Khazeni discloses all that is required as explained above with reference to claim 1, wherein Tripathi further discloses that the electronic device comprises a portable phone, a media player, a personal data organizer, a handheld game platform, a tablet device, a computer, or any combination thereof (see paragraph 35).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi and Khazeni as applied to claim 1 above, and further in view of Singh et al. (US Patent Publication No. 2015/0049027; hereinafter Singh).
With reference to claim 7, Tripathi and Khazeni disclose all that is required as explained above with reference to claim 1, and while disclosing generating a first plurality of touch images during an active period of the display layer and a second plurality of touch images during a blanking period as explained above (see Tripathi; Fig. 6), there fails to be disclosure of determining a standard deviation as recited in the claim.
Singh discloses an electronic touch display device (100) (see Figs. 1-2) which is capable of adjusting the drive frequency of the drive electrodes based on a noise value determination (see Figs. 3-4), the controller (116) is programmed to determine a first noise metric by determining a first standard deviation (in teaching that the noise value(s) of the sense signals received over one or more period of time may be averaged; see paragraph 30-32), and to determine a second noise metric, the controller is programmed to determine standard deviation of a second plurality of touch images each determined during a blanking period of the display pixel layer (in teaching that the noise value or values of the sense signals are received over one or more period of time may be averaged thereby indicating that multiple noise metrics are determined based on the type of sense signal; see paragraph 30-32).


With reference to claim 8, Tripathi, Khazeni, and Singh disclose all that is required as explained above with reference to claim 7, wherein Tripathi further discloses that the first plurality of touch images comprises touch images determined during active periods of a plurality of display images (in teaching non in-cell touch type displays having a touch scan being performed during the active display period; see Fig. 6); and the second plurality of touch images comprises touch image determined during blanking periods of the plurality of display images (in teaching non in-cell touch type displays special sense scan steps during the blanking interval of the display data; see Fig. 6).

	With reference to claim 9, Tripathi, Khazeni, and Singh disclose all that is required as explained above with reference to claim 8, wherein .


Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khazeni as applied to claim 13 above, and further in view of Singh.
With reference to claim 15, Khazeni disclose all that is required as explained above with reference to claim 13, and while disclosing generating a first plurality of touch images during an active period of the display layer and a second plurality of touch images during a blanking period as explained above (see paragraph 62), there fails to be disclosure of determining a standard deviation as recited in the claim.
Singh discloses an electronic touch display device (100) (see Figs. 1-2) which is capable of adjusting the drive frequency of the drive electrodes based on a noise value determination (see Figs. 3-4), the controller (116) is programmed to determine a first noise metric by determining a first standard deviation (in teaching that the noise value(s) of the sense signals received over one or more period of time may be averaged; see paragraph 30-32), and to determine a second noise metric, the controller is programmed to determine standard deviation of a second plurality of touch 
Therefore, one of ordinary skill in art would have been motivated to allow a standard deviation calculation to be performed by the controller, similar to that which is taught by Singh, to be carried out as a function of calculation in a device and method similar to that which is taught by Khazeni which provides for noise reduction in the display device to thereby accurately detect noise values associated with the touch sensitive display device for improving overall performance of touch sensing as well as display functions (see Singh; paragraph 39).

With reference to claim 16, Khazeni, and Singh disclose all that is required as explained above with reference to claim 15, wherein Khazeni further discloses that the first plurality of touch images comprises touch images determined during active periods of a plurality of display images; and the second plurality of touch images comprises touch image determined during blanking periods of the plurality of display images (see paragraph 62).

claim 20, Khazeni disclose all that is required as explained above with reference to claim 17, and while disclosing generating a first plurality of touch images during an active period of the display layer and a second plurality of touch images during a blanking period as explained above (see paragraph 62), there fails to be disclosure of determining a standard deviation as recited in the claim.
Singh discloses an electronic touch display device (100) (see Figs. 1-2) which is capable of adjusting the drive frequency of the drive electrodes based on a noise value determination (see Figs. 3-4), the controller (116) is programmed to determine a first noise metric by determining a first standard deviation (in teaching that the noise value(s) of the sense signals received over one or more period of time may be averaged; see paragraph 30-32), and to determine a second noise metric, the controller is programmed to determine standard deviation of a second plurality of touch images each determined during a blanking period of the display pixel layer (in teaching that the noise value or values of the sense signals are received over one or more period of time may be averaged thereby indicating that multiple noise metrics are determined based on the type of sense signal; see paragraph 30-32).
Therefore, one of ordinary skill in art would have been motivated to allow a standard deviation calculation to be performed by the controller, similar to that which is taught by Singh, to be carried out as a function of .


Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khazeni as applied to claim 13 above, and further in view of Noguchi et al. (US Patent No. 2012/0050217; hereinafter Noguchi).
While Khazeni discloses all that is required as explained above, there fails to be disclosure of a frequency of the display pixel layer is the same as a frequency of the touch sense layer as recited.
Noguchi discloses a display device with a touch detection function wherein a frequency of the display panel layer is the same as a frequency of the touch sense layer (see paragraph 11, 97; Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art to allow for the same frequency to be applied to the display pixel layer and the touch sense layer similar to that which is taught by Noguchi to be carried out in a device similarly to that which is taught by Khazeni to thereby perform touch detection while suppressing influence of noise (see Noguchi; paragraph 13).






(2) Response to Argument

Appellant 's arguments filed 11/12/2021 have been fully considered but they are not persuasive. The appellant submits that Khazeni in no way discloses “instructing, using the controller, the touch sense layer to not generate a third touch image during a second active period used to write a display image in response to the first noise metric being greater than a noise threshold,” as recited in independent claim 13. (Emphasis added.) Appellant submits that Khazeni in no way discloses “instruct, using the one or more processors, the touch sense layer to not generate a third touch image during a second active period used to write a display image in response to the first noise metric being greater than a noise threshold and the second noise metric not being greater than the noise threshold,” as recited in independent claim 17. (Emphasis added).  Similarly, the Appellant submits that Khazeni and Tripathi, taken alone or in hypothetical combination, fail to teach or suggest “instruct the touch sense layer to not generate a third touch image during a second active period used to write a second display image after the first display image in response to the first noise metric being greater than a noise threshold and the second noise metric not being greater than the noise threshold,” as recited in independent claim 1.
The examiner finds that Khazeni discloses instructing the touch sense layer to not generate a third touch image during a second active period used to write a display image in teaching the usage of different touch sensing frequencies which when the controller analyzes incoming display data and noise levels that corrupt touch sensing signals by adjusting the touch sensing frequency to a level that does not cause for interruption of the display data, wherein the touch sensing frequencies can be any number or value needed to avoid display data noise (see paragraphs 70-71, 74, 82).  Therefore, the examiner finds that Khazeni discloses instructing the touch sense layer to not generate a third touch image at the frequency that creates noise with the display data due to first noise metric being greater than a noise threshold and the second noise metric not being greater than the noise threshold and thereby generates a third touch image at a different frequency.  More specifically, when the noise generated by the touch frequencies is greater than a threshold the frequency is adjusted to a degree where the noise level is reduced to thereby not generate a third touch image during the active display period. Further the examiner finds that the first noise metric being greater than a noise threshold would inherently be the 
With reference to claim 21, the appellant submits that the hypothetical combination of Khazeni and Noguchi would be improper as this would change the principle of operation to the teachings of Khazeni.  The applicant argues that the Noguchi teachings of the touch detection drive signal with the same frequency as that of the display drive signal during a touch detection period which is the opposite to the teachings of Khazeni.  The examiner finds that the claims are broad in defining at what period are the frequencies the same as recited.  Further Noguchi discloses both driving the display and touch with different frequencies as well as the same frequencies.  When driving at the same frequencies the touch detection 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Alecia D English/Examiner, Art Unit 2625                                                                                                                                                                                                        
Conferees:
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.